FILE COPY


                                                                   01-13-00273-CV

                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --
                                          denied

NO. 14-0183

 ST. LUKE'S SUGAR LAND
 PARTNERSHIP, L.L.P. AND ST.
 LUKE'S COMMUNITY                                §
 DEVELOPMENT CORPORATION-                        §
                                                                                Harris County,
 SUGAR LAND                                      §
 v.                                              §
                                                                                   1st District.
 SHATISH PATEL, M.D.,                            §
 HEMALATHA VIJAYAN, M.D.,                        §
 SUBODH SONWALKAR, M.D. AND
 WALLEY OLADUT, M.D.




                                                                               October 24, 2014

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                January 9, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, ST. LUKE'S SUGAR LAND PARTNERSHIP, L.L.P.
 AND ST. LUKE'S COMMUNITY DEVELOPMENT CORPORATION-SUGAR LAND, pay all
 costs incurred on this petition.
                                                                                FILE COPY




       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 22nd day of January, 2015.


                                                Blake A. Hawthorne, Clerk

                                                By Monica Zamarripa, Deputy Clerk